Citation Nr: 0024018	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  98-08 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from February 1966 
to October 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions by the Los Angeles 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The appellant engaged in combat with the enemy and has 
described several traumatic incidents which occurred while he 
was serving in Vietnam.  

2.  He does not currently have PTSD, nor does he have any 
other acquired psychiatric disorder which is attributable to 
service.  


CONCLUSION OF LAW

Neither PTSD nor any other acquired psychiatric disability 
was incurred or aggravated during the appellant's acitve 
military service.  38 U.S.C.A. § 1110, 1154 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  In addition, a 
psychosis may be presumed to have been incurred in service if 
it was manifested to a compensable (10 percent) degree within 
one year of the claimant's separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  The aforementioned factual 
basis may be established by medical evidence, competent lay 
evidence, or both.  38 C.F.R. § 3.307(b).  

In general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  Of course, service connection can be granted for any 
disease diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).  

Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation providing for disability compensation benefits.  
38 C.F.R. § 3.303(c) (1999).  

In this case, the appellant served in Vietnam and received an 
Army Commendation Medal with "V" device, which is generally 
recognized as an indication of combat service.  He has 
described several mildly traumatic incidents which he claims 
occurred while he was in Vietnam, primarily as a radio 
operator: i.e., seeing other servicemen (not close friends) 
wounded, being under rocket attack, etc.  He reported to one 
psychiatrist that he had only fired his rifle once in 
Vietnam, as he was usually occupied with the radio.  He 
stated that he did not want to go to Vietnam and was afraid 
that he would be killed there.  He has also described a life-
long fear of arguments and violence, stemming from his 
childhood; and also a dependence on alcohol which pre-dates 
his military service.  

The service medical records are devoid of any showing of 
treatment, finding or diagnosis of PTSD.  The appellant was 
treated in February 1967 for an injury to his right hand 
caused when he hit a bathroom mirror in his quarters during 
an argument with his wife.  It was officially determined that 
the injury was due to willful misconduct by the appellant and 
not incurred in line of duty.  At the time of his separation 
medical examination in September 1970, he complained of 
depression or excessive worry and reported attempting suicide 
three years earlier in 1967.  This alleged suicide attempt is 
not documented in the service medical records, and a 
psychiatric evaluation of normal was reported on the service 
separation medical examination.  

More than 20 years post service, in October 1993, the 
appellant was treated at a county mental health facility for 
alcohol dependence and dysthymia.  

In September 1994, the appellant was referred by the Fresno 
Vet Center to a clinical psychologist for readjustment 
counseling.  Although a provisional diagnosis of PTSD was 
initially reported, psychological testing disclosed, instead, 
problems with major depression and alcohol abuse.  In 
particular, on the Mississippi Scale for Combat Related PTSD, 
the appellant's score of 122 fell below the threshold (130) 
for a diagnosis of PTSD.  He soon began missing appointments 
due to his drinking, and his case was closed in January 1995 
based on the assumption that he was not interested in further 
therapy at that time.  

In March 1995, the appellant's initial claim seeking 
compensation benefits for PTSD was received.  He canceled a 
VA psychiatric examination scheduled in August 1995 due to a 
lack of transportation, but an interview with a social worker 
at that time produced the observation that the appellant did 
not appear to have significant symptoms suggestive of PTSD, 
although chronic back pain, depression, and alcohol abuse 
were listed as actual or possible significant problems.  VA 
psychiatric examination was not re-scheduled because the 
appellant reportedly phoned and withdrew his claim in August 
1995.  (See Report of Contact dated August 23, 1995.)  He did 
not respond to the RO letter dated September 6, 1995, 
confirming his phone call and requesting confirmation of his 
intentions.  

A private physician treated the appellant in July and August 
1996 for hypertension, back pain and depression/alcohol 
abuse.  

In August 1996, the appellant filed another claim for VA 
compensation and pension benefits, claiming (erroneously) 
that PTSD was already service connected.  The same social 
worker who had interviewed him in August 1995 saw him again 
in August 1996 and again reported that he did not present 
with symptoms suggestive of PTSD, but rather of anxiety and 
depression.  

A VA staff psychiatrist examined the appellant in December 
1996 for PTSD.  The appellant reported on this examination 
that a local psychiatrist had told him that he might have 
mild PTSD and dysthymia, but the reported diagnoses on this 
examination were of an anxiety disorder and both alcohol and 
marijuana abuse, by history, in remission.  A diagnosis of 
PTSD was not reported at this time.  

Psychological testing administered to the appellant in 
December 1996 at a Vet Center, including the Minnesota 
Multiphasic Personality Inventory (MMPI) resulted in a 
reported diagnosis of PTSD.  

VA outpatient treatment records dating from August 1995 to 
August 1997 include an October 1996 notation that the 
appellant was unable to work due to depression.  At the same 
time, he reported having driven his car into a barrier in 
1970 in a suicide attempt.  

VA psychiatric evaluation of the appellant in November 1998 
resulted in Axis I diagnoses of anxiety disorder and a 
dysthymic disorder after a comprehensive review of his verbal 
clinical history and a complete mental status examination.  

In January 2000, the appellant was again examined by the 
psychiatrist who had previously examined him for VA in 
November 1998.  All relevant medical records were reviewed 
prior to the examination.  After another comprehensive review 
of the appellant's clinical history and a complete mental 
status examination, the psychiatrist noted that there had 
been no indication of PTSD in November 1998 and concluded 
that the appellant's symptoms and presentation did not fit a 
diagnosis of PTSD.  The Axis I diagnoses reported on that 
examination included: no PTSD, dysthymic disorder, and 
alcohol dependence in remission; Axis II included a 
personality disorder with schizoid, dependent and passive-
aggressive features.  

A forensic psychiatrist also examined the appellant for VA in 
January 2000, after first reviewing the relevant medical 
records.  After a very complete review of the appellant's 
current symptoms and complaints, and his clinical, 
developmental, social and occupational history, that 
physician concluded that there was insufficient evidence to 
meet the formal criteria for a diagnosis of PTSD.  The Axis I 
diagnoses included a life-long dysthymic disorder and alcohol 
dependence in remission; Axis II included a personality 
disorder with schizoid, dependent and passive-aggressive 
features.  In February 2000, this forensic psychiatrist, 
after reviewing the report of the other VA psychiatrist's 
January 2000 evaluation of the appellant, stated that they 
were in agreement regarding the appellant.  

Based on a review of the relevant evidence, summarized above, 
the Board  concludes that an acquired psychiatric disability 
was not present during the appellant's active military 
service, nor was a psychosis shown to have been manifest 
within one year afterward.  Furthermore, the preponderance of 
the evidence establishes that the appellant does not 
currently have PTSD related to any event which occurred in 
service.  

Only the psychologist who administered the MMPI to the 
appellant in December 1996 has actually reported a diagnosis 
of PTSD.  This individual is not shown to have shared the 
same extensive medical training and experience with the 
psychiatrists who have evaluated the appellant over the years 
and who have all reached a different conclusion, as have 
other medical professionals.  Moreover, the MMPI was based 
solely on the appellant's responses to a set of written 
questions, whereas the two VA psychiatrists who most recently 
saw and evaluated the appellant in January 2000 had access 
to, and extensively reviewed, all of the relevant medical 
records contained within the claims file, including the 
service medical records.  For this reason, the reported 
conclusions of these two psychiatrists are especially 
probative and credible, and both of these physicians, along 
with most of the other medical professionals who have seen, 
treated or evaluated the appellant over the years have 
concluded that he does not have PTSD, but rather a life-long 
depression complicated by alcohol dependence and working in 
combination with a personality disorder.  Under these 
circumstances, the appeal seeking service connection for PTSD 
must be denied.  


ORDER

Service connection for PTSD is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

